Exhibit 10.21

 

PREPAYMENT AGREEMENT

 

THIS PREPAYMENT AGREEMENT is dated as of June 28, 2005, and is being entered
into by and among Alliance Gaming Corporation, a Nevada corporation
(“Alliance”), Robert Luciano, Jr. (“Luciano”), and Luciano, as trustee of the
Robert Luciano Family Trust dated February 27, 1995, as amended (“Holder”).

 

RECITALS

 

WHEREAS, Alliance issued an Unsecured Subordinated Promissory Note dated
December 30, 2004 in the principal sum of $28,000,000 (the “Promissory Note”) to
Luciano, as trustee of the Holder, for the benefit of the Seller Group.

 

WHEREAS, pursuant to the terms of the Promissory Note, Alliance may prepay the
amounts due under the Promissory Note at any time in cash or by the delivery of
shares of Alliance’s common stock, par value $0.10 per share (the “Alliance
Shares”) and Alliance desires to prepay a portion of the Promissory Note by
payment of Alliance Shares on June [28], 2005 (the “Prepayment Date”).

 

WHEREAS, Luciano, as trustee of the Holder, has instructed and directed Alliance
that the Alliance Shares constituting the prepayment should be paid directly to
the members of the Seller Group in the manner set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Definitions. Capitalized terms not otherwise defined herein shall
have the meanings set forth in that certain Amended and Restated Stock Purchase
Agreement dated as of March 2, 2004, and as amended by that certain Amendment
No. 1 dated as of December 30, 2004, by and among Alliance, Sierra Design Group,
a Nevada corporation, Luciano and the Holder, as sole stockholder of Sierra
Design Group.

 

2.             Instruction by Luciano. Luciano, as trustee of the Holder, hereby
instructs and directs Alliance that the Alliance Shares constituting the
prepayment should be paid directly to the members of the Seller Group as
follows:

 

(a)           Each individual listed on Schedule 1 that has executed and
delivered to Alliance by 5:00 p.m. PDT on the day immediately prior to the
Prepayment Date, an Investor Representation Letter and Acknowledgement Agreement
in the form attached as Exhibit A hereto (the “Acknowledgement”), shall receive
his share of the prepayment in a number of unregistered Alliance Shares equal to
one-half of the individual’s pro rata percentage (set forth on Schedule 1
hereto) of the Outstanding Balance plus accrued and unpaid interest thereon,
divided by the average per share closing price of the Alliance Shares on the New
York Stock Exchange for the 20 business days immediately prior to the Prepayment
Date.

 

--------------------------------------------------------------------------------


 

(b)           Luciano shall receive payment in Alliance Shares in an amount
equal to $14 million minus the aggregate amount in principal paid under
Section 2(a), plus accrued and unpaid interest thereon, divided by the average
per share closing price of the Alliance Shares on the New York Stock Exchange
for the 20 business days immediately prior to the Prepayment Date (such amount,
the “Luciano Prepayment”).

 

3.             Prepayment Procedures. Upon the Prepayment Date, Luciano shall
cancel and deliver the Promissory Note to Alliance. Alliance will issue to
Luciano, as trustee of the Holder and for the benefit of such individuals,
within two business days thereof, a new promissory note identical in form to the
Promissory Note in the principal sum of $14 million. Any fractional Alliance
Shares that result from the calculation of the prepayment amount in Section 2
shall be rounded up to the nearest whole Alliance Share.

 

4.             Representation and Warranties of Luciano. Luciano represents and
warrants to Alliance that he:

 

(a)           is an “Accredited Investor”, as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended;

 

(b)           has such knowledge and experience in financial business matters
that he is capable of evaluating the merits and risks of the prospective
investment in the Alliance Shares; and

 

(c)           (i) is receiving Alliance Shares under this Agreement and is
acquiring the Alliance Shares for investment for his own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, (ii) has no present intention of
selling, granting any participation in, or otherwise distributing any of the
shares of Alliance Shares issued hereunder otherwise than pursuant to an
effective registration statement under the Securities Act or in a transaction
exempt from the registration requirements under the Securities Act and
applicable state securities laws and (iii) has no contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Alliance Shares issued hereunder.

 

5.             Restrictive Legend. Each certificate representing (a) the
Alliance Shares, and (b) any other securities issued in respect of the Alliance
Shares upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall be stamped or otherwise imprinted with
legends in the following form (in addition to any legend required under
applicable state securities and gaming laws):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL (WHICH MAY BE
COUNSEL FOR THE COMPANY) REASONABLY ACCEPTABLE TO IT STATING THAT

 

2

--------------------------------------------------------------------------------


 

SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SAID ACT.”

 

6.             Registration of the Alliance Shares. Except as restricted by
applicable law, as soon as practicable after Alliance files its Form 10-K for
the fiscal year ending June 30, 2005 with the Commission, Alliance shall prepare
and file with the Commission a registration statement (“Shelf Registration
Statement”) on an appropriate form as provided in the applicable rules and
regulations of the Commission to register under the Securities Act of 1933, as
amended (the “Securities Act”) the offer and sale of the Alliance Shares prepaid
pursuant to this Agreement to Luciano and the individuals listed in Schedule 1
that have timely executed and delivered the Acknowledgement, from time to time
in accordance with the methods of distribution set forth in the Shelf
Registration Statement and Rule 415 under the Securities Act.

 

7.             Registration Procedures. Alliance shall use its best efforts to
keep the Shelf Registration Statement continuously effective, supplemented and
amended as required by the Securities Act, in order to permit the Shelf
Registration Statement to be usable by Luciano and the individuals listed in
Schedule 1 that have timely executed and delivered the Acknowledgement for a
period from the date the Shelf Registration Statement is declared effective by
the Commission until the earlier of (i) the second anniversary thereof or
(ii) the date upon which all the Alliance Shares covered by the Shelf
Registration Statement have been sold pursuant thereto. Alliance shall cause the
Shelf Registration Statement and any amendment or supplement thereto, (A) to
comply in all material respects with the applicable requirements of the
Securities Act; and (B) not to contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading. The parties hereby
acknowledge that Alliance shall have no obligation to distribute the Alliance
Shares covered by the Shelf Registration Statement through an underwritten
offering.

 

8.             Expenses of Registration. Alliance shall bear all fees associated
with the filing of the Shelf Registration Statement including: (i) all
registration and filing fees, (ii) all fees and expenses of compliance with
federal securities laws and state “blue sky” or securities laws, (iii) all
expenses of printing, (iv) all fees and disbursements of legal counsel to
Alliance, (v) all application fees in connection with the listing of the
Alliance Shares on a national securities exchange, (vi) all fees and
disbursements of independent public accountants for Alliance and (vii) the
reasonable fees and disbursements of not more than one law firm or counsel to
act as counsel for the members of the Seller Group. Notwithstanding the
foregoing, Alliance shall not be responsible for any selling commissions or
stock transfer taxes associated with the distribution of the Alliance Shares.

 

9.             Miscellaneous.

 

(a)           Complete Agreement. This Agreement, the Schedules and the
documents delivered or to be delivered pursuant to this Agreement contain or
will contain the entire agreement among the parties with respect to the
transactions contemplated hereby and shall supersede all prior or
contemporaneous oral or written negotiations, commitments, agreements and
understandings with respect to such subject matter.

 

3

--------------------------------------------------------------------------------


 

(b)           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or by facsimile transmission (with subsequent letter confirmation by mail) or
three days after being mailed by certified or registered mail, postage prepaid,
return receipt requested, to the parties, their successors in interest or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:

 

If to Alliance;

Alliance Gaming Corporation

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

Facsimile:

(702) 896-7990

 

Attention:

Legal Department

 

 

 

With a copy (which does

 

 

not constitute notice) to:

Gibson, Dunn & Crutcher LLP

 

333 South Grand Avenue

 

Los Angeles, California 90071-3197

 

Facsimile:

(213) 229-7520

 

Attention:

Peter F. Ziegler, Esq.

 

 

 

If to Luciano or Holder:

Mr. Robert Luciano

 

c/o Sierra Design Group

 

300 Sierra Manor Dr.

 

Reno, Nevada 89511

 

Telecopy:

(775) 850-1501

 

Attention:

Robert Luciano

 

 

 

With a copy (which does

 

 

not constitute notice) to:

Lionel, Sawyer & Collins

 

1100 Bank of America Plaza

 

50 West Liberty Street

 

Reno, Nevada 89501

 

Facsimile:

(775) 788-8682

 

Attention:

Dan Reaser

 

(c)           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the internal law, and not the law pertaining to
conflicts or choice of law, of the State of Nevada.

 

(d)           Fees and Expenses. Except as provided for in Section 7, the
parties shall bear their own attorneys’, accountants’ and other fees, costs and
expenses incurred in connection with the negotiation and the consummation of the
transactions contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

(e)           Attorneys’ Fees and Costs. Should any party institute any action
or proceeding in any court to enforce any provision of this Agreement, the
prevailing party shall be entitled to receive from the losing party reasonable
attorneys’ fees and costs incurred in such action or proceeding, whether or not
such action or proceeding is prosecuted to judgment.

 

(f)            Counterparts. This Agreement may be executed by facsimile copy
and in multiple counterparts, each of which shall be deemed an original, but all
of which when taken together shall constitute one and the same instrument.

 

[Signature Page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Prepayment Agreement
as of the date first written above.

 

 

LUCIANO

/s/ Robert Luciano

 

 

Robert Luciano

 

 

 

 

 

 

 

HOLDER

Robert Luciano Family Trust dated

 

February 27, 1995, as amended

 

 

 

 

 

 

/s/ Robert Luciano

 

 

Name: Robert Luciano

 

 

Title: Trustee

 

 

 

 

 

 

 

ALLIANCE

ALLIANCE GAMING CORPORATION,
a Nevada Corporation

 

 

 

 

 

 

 

By:

 /s/ Steven DesChamps

 

 

Name:     Steven DesChamps

 

 

Title:       CFO

 

 

[signature page to Prepayment Agreement]

 

6

--------------------------------------------------------------------------------


 

Schedule 1

 

Name

 

Pro Rata Percentage

 

1.

Robert Crowder (A)

 

2.6288

%

2.

Loren Nelson (A)

 

2.1288

%

3.

Craig Bullis

 

2.4428

%

4.

Warren White

 

2.2148

%

5.

Lars Perry

 

1.8064

%

6.

Thomas Taxon

 

1.7910

%

7.

Walter Eisele

 

0.4540

%

8.

Michael Delaney

 

0.4540

%

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVESTOR REPRESENTATION LETTER
AND ACKNOWLEDGEMENT AGREEMENT

 

THIS INVESTOR REPRESENTATION LETTER AND ACKNOWLEDGMENT AGREEMENT (this
“Acknowledgment”) is dated as of June [   ], 2005, and is being entered into by
and between                                       , an individual and a member
of the Seller Group (the “Seller Group Member”), and Alliance Gaming
Corporation, a Nevada corporation (“Alliance”).

 

RECITALS

 

WHEREAS, Alliance issued an Unsecured Subordinated Promissory Note dated
December 30, 2004 in the principal sum of $28,000,000 (the “Promissory Note”) to
Luciano, as trustee of the Robert Luciano Family Trust dated February 27, 1995,
as amended (“Trust”), for the benefit of the Seller Group.

 

WHEREAS, pursuant to the terms of the Promissory Note, Alliance may prepay the
amounts due under the Promissory Note at any time in cash or by the delivery of
such number of shares of Alliance’s common stock, par value $0.10 per share (the
“Alliance Shares”).

 

WHEREAS, Luciano, as trustee of the Trust, has instructed and directed Alliance
that the Alliance Shares constituting the prepayment should be paid directly to
certain members of the Seller Group in the manner set forth in the Prepayment
Agreement by and among Alliance, Luciano and the Trust (the “Prepayment
Agreement”).

 

WHEREAS, pursuant to the Prepayment Agreement, the Seller Group Member is
receiving Alliance Shares in respect of one-half of his interest in the
Promissory Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follow:

 

1.             Definitions. Capitalized terms not otherwise defined herein shall
have the meanings set forth in that certain Amended and Restated Stock Purchase
Agreement dated as of March 2, 2004, and as amended by that certain Amendment
No. 1 dated as of December 30, 2004, by and among Alliance, Sierra Design Group,
a Nevada corporation, Luciano and the Trust, as sole stockholder of Sierra
Design Group.

 

2.             Representation and Warranty of each Seller Group Member. The
Seller Group Member represents and warrants that he:

 

[FOR THE ACCREDITED INVESTORS]

 

(a)           is an “Accredited Investor”, as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended;

 

8

--------------------------------------------------------------------------------


 

(b)           has such knowledge and experience in financial business matters
that he is capable of evaluating the merits and risks of the prospective
investment in the Alliance Shares; and

 

(c)           (i) is receiving Alliance Shares under this Agreement and is
acquiring the Alliance Shares for investment for his own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, (ii) has no present intention of
selling, granting any participation in, or otherwise distributing any of the
shares of Alliance Shares otherwise than pursuant to an effective registration
statement under the Securities Act or in a transaction exempt from the
registration requirements under the Securities Act and applicable state
securities laws and (iii) has no contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the Alliance Shares.

 

[FOR THE NON-ACCREDITED INVESTORS]

 

(a)           has such knowledge and experience in financial business matters
that he is capable of evaluating the merits and risks of the prospective
investment in the Alliance Shares;

 

(b)           has received (i) the Annual Report on form 10-K, as amended, of
Alliance for its fiscal year ended June 30, 2004, (ii) the Quarterly Reports on
Form 10-Q of Alliance for the quarters ended September 30, 2004, December 31,
2004 and March 31, 2005, (iii) the Proxy Statement for the Annual Meeting of
Alliance held on December 8, 2004 and (iv) any current reports on Form 8-K of
Alliance filed with the Securities and Exchange Commission since March 31, 2005;
and

 

(c)           (i) is receiving Alliance Shares under this Agreement and is
acquiring the Alliance Shares for investment for his own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, (ii) has no present intention of
selling, granting any participation in, or otherwise distributing any of the
shares of Alliance Shares otherwise than pursuant to an effective registration
statement under the Securities Act or in a transaction exempt from the
registration requirements under the Securities Act and applicable state
securities laws and (iii) has no contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the Alliance Shares.

 

3.             Acknowledgment and Consent. The Seller Group Member hereby
acknowledges and agrees that the delivery and payment of Alliance Shares
pursuant to the Prepayment Agreement dated June [   ], 2005, constitutes the
prepayment in full of one-half of the amount of the Outstanding Balance plus the
accrued and unpaid interest thereon owed to him under the Promissory Note.

 

[Signature Page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Investor
Representation Letter and Acknowledgement Agreement as of the date first written
above.

 

 

ALLIANCE

ALLIANCE GAMING CORPORATION,

 

a Nevada Corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

SELLER GROUP MEMBER

 

 

 

Name:

 

[signature page to Investor Representation Letter and Acknowledgment Agreement]

 

10

--------------------------------------------------------------------------------